Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17070094 filed on 10/14/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2019-190710, filed 10/18/2019 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the phrase limitation where “optical element comprising: a first movable member that is movable in an optical axis direction; a holding member that holds an optical element and is movable with respect to the first movable member in the optical axis direction; a guide member that is held by the first movable member and guides the holding member in the optical axis direction; a second movable member that is movable in the optical axis direction independently of the first movable member; and a drive unit configured to drive the holding member in the optical axis direction”. However this phrase limitation is confusing because: (i) it is unclear how are all these different members movable, given that there is no element recited as base or fixed part? If some recited members are part of the first movable part and some recited members are movable with respect to the first movable part, then it is unclear how does the first movable element move, e.g. with respect to some other element, or moves as part of the whole optical element, or in some other fashion?  (ii) further, the limitation phrase is confusing because it is unclear how can an element, i.e. optical element, comprise many additional elements, and elements what are not even optical elements? It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issues. 
Claims 2-17 depend on claim 1 and therefore inherit the same issues. 

Claims 2-17 recite the limitation "the optical apparatus" in line one of each of the claims. However, there is insufficient antecedent basis for this limitation in the claims. It is suggested to amend the claims and provide explanations in order to remove the indefiniteness issues. 

Claim 12 recites the limitations for “the separation regulating portions and the contact portions”. However, there is insufficient antecedent basis for these limitations in the claim. It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kishimoto et al. (hereafter Kishimoto) US 20200218030 A1. 
In regard to independent claim 1,  Kishimoto teaches (see Figs. 1-17) an optical element (i.e. lens barrel and imaging device 1-3, see Abstract, e.g. paragraphs [05, 24-26, 29-39, 40-51]) comprising: 
a first movable member that is movable in an optical axis direction (e.g. motor sliding tube 100, also with 4th unit frame 40/41, moving in optical axis OA direction, hereafter moving/movable straight, paragraphs [24, 37, 42, 47-54, 56-62], e.g. Figs. 1-2, 6, 8, 10-14); 
a holding member that holds an optical element (i.e. as fifth lens unit L5 with frame, holder 50, 51, paragraphs [28-29, 35, 37, 60-62], and is movable with respect to the first movable member in the optical axis direction (i.e. as L5,50 moves straight for focusing along OA by 500, STM5, paragraphs [37, 60-62, 69-74], Figs. 1-2, 6, 8, 10-14); 
a guide member that is held by the first movable member (e.g. main/sub guide bar 151, 152, in 100, 41,  paragraphs [37, 42, 51, 54, 69-74, 85-90, 102-103, 106-107]) and guides the holding member in the optical axis direction (i.e. as 151/152 guides L5,50, 69-74, 85-90, 102-103, 106-107], e.g. Figs. 6-13); 
a second movable member that is movable in the optical axis direction independently of the first movable member (i.e. as sixth lens unit, frame  L6, 60, 61, STM6, as moveable straight by STM6 separately from 100, 40,  paragraphs [28, 36-37, 59-62, 71,74], e.g. Figs. 1-2, 6, 8, 10-14); and 
a drive unit configured to drive the holding member in the optical axis direction (i.e. driving unit 500, STM5 is driving 50,L5 straight, e.g. paragraphs [37, 60-62, 69-74], Figs. 1-2, 6, 8, 10-14), 
wherein the drive unit (500,STM5) is held such that displacement of the drive unit with respect to the second movable member in the optical axis direction is restricted by the second movable member (i.e. as best understood since 500,STM5 and unit frame 501 displacement along OA is restricted by L6 i.e. 60,61,62 with STM6, see e.g. paragraphs [37, 60-62, 69-74, 109, 111-112, 117-120], as depicted in e.g. Figs.  6, 8, 10-14).  
Regarding claim 2,  Kishimoto teaches (see Figs. 1-17) displacement of the drive unit in directions other than the optical axis direction is restricted by the first movable member (i.e. as driving unit 500, STM5 mounted on 100,  e.g. paragraphs [37, 60-62, 69-74,76, 85,128-130], Figs. 1-2, 6, 8, 10-14).   
Regarding claim 3,  Kishimoto teaches (see Figs. 1-17) that  a maximum value A of a movement amount of the holding member with respect to the first movable member  (i.e. as movement amount of L5/50 to 100, e.g. paragraphs [71, 112-113, 120], Figs. 10, 14, 17) and a maximum value B of a movement amount of the holding member with respect to the second movable member (i.e. as movement amount of L5/50 to L6, 60, 61, e.g. paragraphs [71, 112-113, 120], Figs. 10, 14, 17) satisfy the following condition: A>B (i.e. as given the movement range of photo interrupter PI5 of L5/50 is larger than that of L6,60, see e.g. paragraphs [168-170, 112-113, 120], Figs. 17). 
Regarding claim 5,  Kishimoto teaches (see Figs. 1-17) further comprising a position detector (i.e.   PI5, 512, paragraphs [91]) configured to detect a position of the holding member with respect to the first movable member in the optical axis direction , wherein the position detector is provided on at least one of the first movable member and the holding member.  
Regarding claim 6,  Kishimoto teaches (see Figs. 1-17) that when the first movable member and the second movable member move in the optical axis direction during zooming (as 100 with L5/50 and L6, 60 moves straight in OA direction during zooming, e.g. paragraphs [28-29, 37, 59-60]), the drive unit drives the holding member in the optical axis direction for focusing (i.e. as the 500, STM5 is driving 50,L5 straight for focusing, see e.g. paragraphs [27-29, 37, 60-62, 69-72]).  
Regarding claim 7,  Kishimoto teaches (see Figs. 1-17) further comprising a first optical element and a second optical element each of which is an optical element other than the optical element held by the holding member (i.e. aperture of tube/hood 52 of 50 and aperture of tube hood 62 of 70, e.g. paragraphs [28-29, 36-39, 48-51]), wherein, during zooming, the first movable member moves in the optical axis direction so as to draw a locus that is the same as that of the first optical element (i.e. as 52 is moved with 100 for zooming, by cam tube 83, see paragraphs [28-29, 36-39, 48-51]), and the second movable member moves in the optical axis direction so as to draw a locus that is the same as that of the second optical element (i.e. as 62 is moved with 60 and 100 for zooming, by cam tube 83, see paragraphs [28-29, 36-39, 48-51]).  
Regarding claim 8,  Kishimoto teaches (see Figs. 1-17) that, in the optical axis direction (OA), the first movable member and the second movable member are mutually adjacently disposed or disposed with the optical element interposed therebetween (i.e. tube 100, also with 4th unit frame 40/4 with L5,50 and L6, 60, 61, STM6, e.g. as depicted in Figs. 1-2, 14, paragraphs [28, 36-37, 59-62, 71,74]). 
Regarding claim 9,  Kishimoto teaches (see Figs. 1-17) further comprising a controller configured to control drive of the drive unit by using data obtained from difference between movement amounts of the first movable member and the second movable member during zooming (i.e. as main board 88 with control unit 90 to control 500/STM5, also STM6 given inputs from sensors including PI5, PI6 see paragraphs [27, 67-71, 152-154]).  
Regarding claim 10,  Kishimoto teaches (see Figs. 1-17) further comprising: a drive transmitting member that engages with an output portion of the drive unit to transmit a driving force of the drive unit to the holding member(i.e. as moving rack 503 engaged with lead screw 502 of 500/STM5 to drive 50/L5, e.g. paragraphs [74-81], Figs. 6, 11-14); and 
a biasing member that biases the drive transmitting member against the output portion of the drive unit (i.e. as coil spring 506, see paragraphs [98-101]), wherein a biasing force of the biasing member (506) biases the drive unit and the second movable member (500/STM5, 60,L6) against the first movable member (100) in a direction orthogonal to the optical axis direction (i.e. as 506 exerts biasing force in circumferential direction perpendicular to OA, as well as in OA direction, see paragraphs [98-101]).  
Regarding claim 11,  Kishimoto teaches (see Figs. 1-17) that the first movable member (100, 40/41) and one of the second movable member and a stator of the drive unit (i.e. 60/L6/STM6, and stator of 500/STM6 e.g. 501,502, e.g. Figs. 5-8, 10-14) have: 
guide portions that engage with each other to guide the second movable member in the optical axis direction (i.e. as sub-guide engaging portions 552, 652 engaged with sub-guide bars 152, 162 to guide L6, 60, 61 straight in OA direction,  paragraphs [90, 102-108], see Figs. 8, 11-12); 
separation regulating portions that engage with each other to prevent the second movable member from separating from the first movable member in the - 25 -10209660US01 direction orthogonal to the optical axis direction (i.e. as 60/L6STM6 with hole(s) on fixing portion(s), equiv. to 501, holes on 501, and screw(s) for fixing to 100, paragraphs [37, 42,  60-62], Figs. 5-6, 8, 10-13); and 
contact portions that are formed as slope surfaces not parallel to the separation regulating portions in a plane orthogonal to the optical axis direction and that contact each other (i.e. as 60/L6STM6 with fixing portion(s), equiv. to 501 with end bend parts, contacting 100, also cutouts 65 and protrusions 560 and on 62, paragraphs [37, 42,  60-62, 116-119], Figs. 5-6, 8, 10-13).  
Regarding claim 12,  Kishimoto teaches (see Figs. 1-17) that the separation regulating portions and the contact portions are respectively provided at at least three locations (as at least three position of holes on fixing portions with screws,  and the fixing portion(s), equiv. to 501 with end bend parts, and 65, as depicted in e.g. Figs. 5-6, 8, 10-13), and 
when viewing a triangle formed by connecting the three locations from the direction orthogonal to the optical axis direction (orthogonal to OA direction as depicted in e.g. Figs. 5-6, 8, 10-13), a position where the drive transmitting member and the output portion of the drive unit engage with each other is located in the triangle (i.e. as best understood, 503/504 and 502 engagement point is inside virtual triangle formed by above points, as depicted in e.g. Figs. 5-6, 8, 10-12).  
Regarding claim 13,  Kishimoto teaches (see Figs. 1-17) that, when viewing from the optical axis direction (e.g. along OA, Figs. 8), the position where the drive transmitting member and the output portion of the drive unit engage with each other is located between the separation regulating portion and the contact portion (as best understood, 503/504 and 502 engagement point is between  with hole(s) on fixing portion(s), equiv. to 501, holes on 501, and screw(s) and e.g. cutouts 65 and protrusions 560 and on 62, as depicted in Figs. 5, 8, 11-12).  
Regarding claim 14,  Kishimoto teaches (see Figs. 1-17) that the contact portion generates, from the biasing force of the biasing member, a biasing force that biases the guide portions in a direction in which the guide portions engage with each other (i.e. as best understood due to circumferential bias force of 506, generating bias force of 60/L6STM6 with fixing portion(s), equiv. to 501 with end bend parts and force on nearly opposite side at positions of 552, 652 engaged with sub-guide bars 152, 162, as best depicted in Figs. 5, 8).  
Regarding claim 15,  Kishimoto teaches (see Figs. 1-17) that, when viewing from the optical axis direction, the guide portion is located between the separation regulating portion and the contact portion (i.e. given the position of 552, 652 engaged with sub-guide bars 152, 162 as depicted in Fig. 8). 
Regarding claim 16,  Kishimoto teaches (see Figs. 1-17) that the optical apparatus is detachably attachable to an imaging apparatus.   ( lens barrel 2 is detachably attachable to camera body 3 of 1, as  lens mount LM is engaged with a body mount BM of the camera body  3, paragraphs [24-26], Figs. 1).
Regarding claim 17,  Kishimoto teaches (see Figs. 1-17) further comprising an image sensor that receives light from the optical element (as 4 receives image light from 2, paragraphs [24-26], Figs. 1).


Potentially Allowable Subject Matter

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kishimoto et al.  US 20200225441 A1 also discloses features of the instant invention (see Figs. 1-17 and their descriptions). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIN PICHLER/Primary Examiner, Art Unit 2872